MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                               FILED
      regarded as precedent or cited before any
      court except for the purpose of establishing                        Jul 25 2017, 6:40 am

      the defense of res judicata, collateral                                  CLERK
                                                                           Indiana Supreme Court
      estoppel, or the law of the case.                                       Court of Appeals
                                                                                and Tax Court




      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      James W. Klenner                                         Matthew S. Schoettmer
      Whiteland, Indiana                                       Van Valer Law Firm, LLP
                                                               Greenwood, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      James W. Klenner,                                        July 25, 2017
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               41A01-1701-DR-71
              v.                                               Appeal from the Johnson Superior
                                                               Court
      Lisa M. Klenner,                                         The Honorable Marla K. Clark,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               41D04-1311-DR-755



      Mathias, Judge.


[1]   The Johnson Superior Court entered a decree dissolving the marriage between

      James W. Klenner (“Father”) and Lisa M. Klenner (“Mother”), and ordering

      Father to pay $101 per week in child support and $99 per week toward a child


      Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017           Page 1 of 19
      support arrearage. Father appeals and presents three issues, which we renumber

      and restate as:


               I.    Whether the trial court abused its discretion by calculating Father’s
                     child support obligation using evidence of Father’s income presented
                     by Mother;

               II. Whether the trial court abused its discretion by ordering Father to
                   pay toward a child support arrearage;

               III. Whether the trial court abused its discretion by not considering the
                    wishes of the parties’ children when determining parenting time; and

               IV. Whether the trial court abused its discretion by declining to find
                   Mother in contempt.


[2]   We affirm.


                                   Facts and Procedural History1
[3]   Mother and Father were married in June 1999. Mother and Father had three

      children: a daughter, T.K., born in December 2000, and two sons, N.K., born

      in May 2002, and T.J.K., born in August 2005.


[4]   On November 6, 2013, Mother filed a petition for legal separation, and, on

      April 30, 2014, filed a petition to dissolve the marriage. Mother and Father

      participated in mediation, which resulted in an agreement regarding issues of

      property and finances. Pursuant to the mediated agreement, Mother was to

      continue to live in the marital residence until March 1, 2015, at which time she




      1
       Father has failed to provide us with a transcript of the evidentiary hearings in this case. We therefore take
      most of our statement of facts from the trial court’s findings of fact included in the order being appealed.

      Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017                  Page 2 of 19
      would move out and Father would move in. Until that time, Mother was

      responsible for all household utilities, and Father was responsible for all other

      expenses associated with the home. Mother was to take any personal property

      in the home that she desired, except for the household appliances, Father’s

      tools, and various items of personal property belonging to Father. The parties

      participated in further mediation in an attempt to resolve the issues of child

      support and parenting time, but they were unable to reach an agreement.

[5]   Following the separation, both parties were actively involved with their

      children. Once Father obtained housing after the separation, he and Mother

      shared custody in two-week time periods, with Father having the children six

      days, and Mother having the children eight days in each two-week period.

      Mother wished to make this arrangement permanent, whereas Father wanted

      equal parenting time. After Mother moved out of the marital residence, Father

      moved back in and lived there with the children; Mother bought a home nearby

      and lived there with the children. The children continued to attend schools in

      the same school system and enjoyed a positive relationship with both parents.


[6]   On May 27, 2015, Father filed a petition to have Mother held in contempt,

      alleging that she had removed fixtures from the marital home, damaged the

      home, removed Father’s personal property, and failed to pay the sewer and

      water utility bills. Father’s petition also sought a court order determining who

      would claim the children for tax purposes and a division of the homeowner’s

      association dues for that year. Five days later, Father filed a petition requesting



      Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 3 of 19
      the trial court to have an in camera interview with the children, which the court

      denied.


[7]   On October 15, 2015, Mother filed a motion for the appointment of a parenting

      time coordinator, which the trial court granted the following day. The parties

      selected, and the trial court approved, Dr. John Ehrmann (“Dr. Ehrmann”) to

      act as the parenting time coordinator. The parties attended two sessions with

      Dr. Ehrmann, after which Father asked him to discontinue his services, which

      he did. On June 1, 2016, Mother filed a notice of her intent to relocate.


[8]   The court held a hearing on all pending motions on November 21, 2016. The

      court heard evidence that Mother is a pharmacist but is partially medically

      disabled and unable to work more than eighteen hours per week. She receives a

      disability payment, and her gross weekly income is $1,308.05. Father is

      employed by Indiana University, and his gross weekly income from this

      employment is $1,533.88. Father also does work for the Town of Whiteland,

      acts as a sport official, and has an independent consulting business. With these

      other jobs, Father earns an additional $105.19 per week, for a total gross weekly

      income of $1,639.07. Father also maintains medical and dental insurance for

      the children, which costs $16.00 per week.


[9]   After Father moved out of the marital residence, he at first contributed to

      household expenses by depositing money into what was originally a joint bank

      account. However, Father stopped making such contributions on January 1,

      2015. Father did help pay for some of the children’s sporting activities. T.K. is a


      Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 4 of 19
       competitive basketball player, and N.K. is a competitive swimmer. Father paid

       for N.K.’s swimming expenses and a portion of the basketball and school

       expenses for T.K.


[10]   The trial court found that the children were, on the whole, well adjusted,

       although T.J.K. had some behavioral issues at school, which were addressed by

       working with the school. The children went to counseling to help them deal

       with the separation. At the time of the hearing, T.J.K. attended counseling

       regularly, T.K. still went to counseling as needed, but N.K. did not wish to

       continue. Father was not in favor of the children attending counseling.


[11]   The trial court entered its Order on Pending Petitions and Decree of

       Dissolution of Marriage on December 14, 2016. This order provides in relevant

       part as follows:


               34. An award of joint legal custody is in the best interest of the
               children. Accordingly, Mother and Father shall share joint legal
               custody of the parties’ children. The parties shall work to
               improve their communication with each other, recognizing that
               each of them has strengths as a parent.


               35. An award of joint physical custody is in the best interest of
               the children. Accordingly, Mother and Father shall share joint
               physical custody of the children. Absent an agreement in writing
               between the parties, Mother shall have primary physical custody
               on Sundays, Mondays, Tuesdays, and every other Friday and
               Saturday, including overnight. Father shall have primary
               physical custody on Wednesdays, Thursdays, and every other
               Friday and Saturday, including overnight. If the parties cannot
               agree on holiday parenting time, the holiday schedule in the
               Indiana Parenting Time Guidelines shall control, with Mother
       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 5 of 19
        designated as the custodial parent for this purpose only. In
        addition, each party shall be entitled to ten days uninterrupted
        parenting time during summer, and shall provide the other party
        with the time period elected as soon as possible, but not later
        than May 1 of each year. The parties shall follow all provisions of
        the Indiana Parenting Time Guidelines not in conflict with this
        Order, including the transportation provisions.


        36. The parties shall complete the Parenting Partnership
        program, as detailed in a separate Order.


        37.      Mother shall pay the controlled expenses for the children.


        38. Pursuant to the Indiana Child Support Guidelines, Father
        shall pay $101.00 per week for support of the children through
        INSCCU or the Johnson County Clerk’s office via immediate
        income withholding order to be prepared by Father’s counsel.


        39. Father’s child support arrearage is established in the
        amount of $9898.00. Father shall repay this amount at a rate of
        not less than $99.00 per week until paid in full.


        40. Father shall continue to provide health insurance for the
        children and shall furnish evidence of the current insurance in
        force periodically to Mother, no less often than on each
        anniversary date of the policy, supplying a “card” or other
        tangible evidence for use in an emergency.


        41. The Parties will divide any and all uninsured health,
        dental, eye, hospitalization and counseling expenses incurred by
        the children as follows: Mother shall pay the first $1775.00 per
        year of the children’s uninsured medical expenses, after which
        Father shall pay 56% and Mother shall pay 44% of any
        additional uninsured medical expenses incurred each year. On all

Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 6 of 19
        uninsured medical expenses, if Father advances the cost, he is to
        provide a receipt to Mother, and she will pay him what she owes
        him within 30 days. If Mother advances the cost, she is to
        provide a receipt to Father, and he will pay her what he owes her
        within 30 days.


        42. Notwithstanding the above, Father shall pay 100% of the
        cost of T.K.’s braces, because he authorized that treatment
        without consulting Mother and she therefore had no input on
        that decision.


        43. Each party shall deposit $25.00 per month into each
        child’s lunch account at the child’s school for any month that
        school is in session. This obligation is suspended for both parties
        any month that the account has a balance of $50.00 or greater on
        the first day of the month.


        44. Beginning January 1, 2017, Mother shall pay all extra-
        curricular expenses for T.K. up to $1,000.00 annually. Father
        shall pay all extra-curricular expenses for N.K. and T.J.K.
        combined up to $1,000.00 annually. These expenses shall include
        entry fees, club fees, membership fees, uniforms, shoes and
        accessories, pictures and training fees. Each party shall provide
        documentation to the other when he or she has paid his or her
        $1,000.00 threshold, including receipts. Any expenses in excess
        of that amount shall be shared equally by the parties.


        45. Mother shall claim T.K. as a dependent for tax purposes
        every year. Father shall claim N.K. as a dependent for tax
        purposes every year, so long as he has paid 95% of the child
        support owed in the year by January 31 of the following year.
        The parties shall alternate claiming T.J.K. for tax purposes.
        Mother shall have the right to claim him for even-numbered
        years, and Father shall have the right to claim him for odd-


Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 7 of 19
        numbered years, provided that he has paid 95% of the child
        support owed by January 31 of the following year.


        46. Father shall transfer ownership to Mother within 60 days
        of the Knights of Columbus insurance policies on the children.
        Mother shall then pay the premiums and shall keep the policies
        in force.


        47. Both parties shall strive to keep each other properly
        apprised and will share authority and responsibility for major
        decisions concerning the children’s upbringing. When possible,
        the parties shall communicate via email.


                                                ***


        49. The parities shall discuss with each other and share
        decision-making authority and responsibility for major decisions
        affecting the welfare and upbringing of the children, with a view
        toward arriving at decisions which will promote the best interests
        of [the children].


        50. Disputes shall be resolved between themselves and neither
        party shall include the children in their disputes or their
        resolution.


        51. During the time that each party has physical custody of
        [the] children, he or she shall decide all routine matters
        concerning the children’s welfare and shall be responsible for all
        of the ordinary daily expenses incurred by or for the benefit of the
        children. The parties shall cooperate with one another in
        establishing a mutually supportive and responsible policy
        regarding such routine decisions. The parties shall also use all
        reasonable efforts to maintain free access between themselves
        and the children. Each party shall be entitled to speak to the

Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 8 of 19
         children by telephone at reasonable times and intervals when the
         children are in the physical custody of the other party. There
         shall be an open exchange of information regarding the children’s
         summer camps, extracurricular activities and travel away from
         the home of either parent; and, in case of travel away from home,
         the traveling parent shall provide an emergency telephone
         number where the parent and children can be reached.


         52. The children shall continue in counseling until released by
         the counselor. Each party shall be responsible for transporting the
         children for appointments scheduled during his or her parenting
         time, which duty should be shared equally.


         53. Mother is not in contempt regarding Father’s personal
         belongings or the division of personal property. She is not in
         contempt regarding the homeowner’s association dues. Mother is
         not in contempt regarding the water and sewer bill. Her failure to
         pay that bill was not contemptuous. However, she is in contempt
         regarding the condition of the house when she turned over
         possession of it to Father. As a result, Mother shall pay Father
         $250.00 within 30 days toward repairs.


         54. The $500 award of attorney’s fees ordered in favor of
         [Mother’s counsel] against Father shall be entered as a judgment
         in 30 days unless Father provides the Court with a copy of the
         cancelled check or other proof of payment before that date.


Appellant’s App. pp. 20-22. Father now appeals.2




2
  Although Father was represented by counsel before the trial court, he is proceeding pro se on appeal. This
does not affect our analysis, as it is well settled that pro se litigants are held to the same standard as are
licensed attorneys. Goossens v. Goossens, 829 N.E.2d 36, 43 (Ind. Ct. App. 2005).

Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017                 Page 9 of 19
                                          Standard of Review
[12]   We give considerable deference to the findings of the trial court in family law

       matters. In re Marriage of Duckworth, 989 N.E.2d 352, 354 (Ind. Ct. App. 2013)

       (citing MacLafferty v. MacLafferty, 829 N.E.2d 938, 940 (Ind. 2005). This

       deferential standard of review recognizes that the trial court “is in the best

       position to judge the facts, to get a feel for the family dynamics, to get a sense of

       the parents and their relationship with their children—the kind of qualities that

       appellate courts would be in a difficult position to assess.” Id. (quoting

       MacLafferty, 829 N.E.2d at 940). Appellate decisions that modify the trial

       court’s decision are especially disruptive in the family law setting. Id.


[13]   When reviewing issues of child support,


               [w]e begin with the understanding that support calculations are
               made utilizing the income shares model set forth in the Indiana
               Child Support Guidelines (the Guidelines). The Guidelines
               apportion the cost of supporting children between the parents
               according to their means. This approach is based on the premise
               that children should receive the same portion of parental income
               after a dissolution that they would have received if the family had
               remained intact. A calculation of child support under the
               Guidelines is presumed to be valid. Therefore, we will not
               reverse a support order [based on the Guidelines] unless the
               determination is clearly against the logic and effect of the facts
               and circumstances.


       McGill v. McGill, 801 N.E.2d 1249, 1251 (Ind. Ct. App. 2004) (citations

       omitted). When reviewing a child support order, will neither reweigh the

       evidence or judge the credibility of witnesses. Id. Instead, we consider only the

       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 10 of 19
       evidence favorable to the trial court’s judgment and reasonable inferences that

       can be drawn from this evidence. Id.


[14]   We also note that the trial court here entered findings of fact and conclusions of

       law. In such cases, our standard of review is two-tiered: we first determine

       whether the evidence presented supports the trial court’s factual findings;

       second, we determine whether the trial court’s findings support the judgment.

       Sexton v. Sexton, 970 N.E.2d 707, 710 (Ind. Ct. App. 2012). We will set aside the

       trial court’s findings only if they are clearly erroneous, i.e., when review of the

       record leaves us firmly convinced that a mistake has been made. Id. Although

       we defer to a trial court’s factual findings, we do not defer to its conclusions of

       law. Id. In order to reverse a trial court’s ruling, it is not enough that the

       evidence might have supported a different conclusion. Montgomery v.

       Montgomery, 59 N.E.3d 343, 350 (Ind. Ct. App. 2016), trans. denied. Rather, the

       evidence must positively require the conclusion contended for by appellant

       before we may reverse. Id.


                             Father’s Failure to Request Transcript
[15]   We initially observe that Father has failed to present us with a transcript3 of the

       evidentiary hearing held by the trial court. In fact, Father failed to request a




       3
        In accordance with the definition set forth in the Appellate Rules, the “transcript” includes a volume of
       exhibits. See Ind. Appellate Rule 2(K) (“Transcript shall mean the transcript or transcripts of all or part of the
       proceedings in the trial court or Administrative Agency that any party has designated for inclusion in the
       Record on Appeal and any exhibits associated therewith.”) (emphasis added)). Here, Father has provided us with
       neither the transcript of the hearing nor the exhibits, other than to include some exhibits in his appendix.

       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017                  Page 11 of 19
       transcript in his notice of appeal. The relevant portion of Indiana Appellate

       Rule 9 provides that a notice of appeal shall include


               [a] designation of all portions of the Transcript necessary to
               present fairly and decide the issues on appeal. If the appellant
               intends to urge on appeal that a finding of fact or conclusion
               thereon is unsupported by the evidence or is contrary to the
               evidence, the Notice of Appeal shall request a Transcript of all the
               evidence.


       Ind. Appellate Rule 9(F)(5) (emphasis added).


[16]   Although not fatal to the appeal, an appellant’s failure to present a transcript to

       the court on appeal acts as a waiver of any claim of error which depends on the

       evidence presented at a hearing. Lifeline Youth & Family Servs., Inc. v. Installed

       Bldg. Products, Inc., 996 N.E.2d 808, 814 (Ind. Ct. App. 2013) (citing In re

       Walker, 665 N.E.2d 586, 588 (Ind. 1996)); Ostrowski v. Everest Healthcare Ind.,

       Inc., 956 N.E.2d 1144, 1147-1148 (Ind. Ct. App. 2011) (holding that defendant

       waived challenge to trial court’s jury instructions by failing to include relevant

       portions of eight-day trial in fifty-six page transcript submitted to court on

       appeal); Fields v. Conforti, 868 N.E.2d 507, 511 (Ind. Ct. App. 2007) (holding

       that defendant waived any arguments that depended on the evidence at trial by

       failing to request a transcript of the bench trial); see also Pabey v. Pastrick, 816
N.E.2d 1138, 1141-1142 (Ind. 2004) (declining to dismiss appellant’s appeal for

       failure to include a transcript of the trial because the appellant did not argue

       that the trial court’s findings were unsupported by the evidence and his

       argument relied on the trial court’s factual findings). Accordingly, to the extent

       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 12 of 19
       that Father’s arguments on appeal require us to consider the evidence presented

       at the hearing, they are waived.


                        I. Trial Court’s Calculation of Father’s Income

[17]   Father first argues that the trial court abused its discretion by calculating his

       income, for purposes of determining child support, based upon evidence

       presented by Mother. Specifically, he claims that Mother’s evidence overstated

       his income received from his employment at Indiana University. Father’s

       income from Indiana University rose slowly from 2013 to 2015, going from

       $70,557 in 2013 to $71,893 in 2015. The trial court accepted Mother’s evidence

       that Father’s income from Indiana University rose more dramatically in 2016,

       to $79,762, or $1,533.88 per week. Father claims that this amount is in conflict

       with the 2016 W-2 income withholding form he received from Indiana

       University for 2016, which shows that Father received $73,002.64 in wages and

       other compensation. Appellant’s App. p. 29. Thus, Father argues that the trial

       court over-calculated his income from Indiana University by $6,759.36.


[18]   Father’s argument requires us to consider the evidence presented at the hearing,

       including the testimonial evidence, but Father has failed to provide us with a

       transcript of this hearing or all the evidentiary exhibits admitted at the hearing.

       Thus, we cannot adequately address Father’s argument based upon the record

       presented to us. See In re Walker, 665 N.E.2d at 588.


[19]   Moreover, Father’s argument is little more than a claim that the trial court

       calculated his income based on evidence presented by Mother and ignored his


       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 13 of 19
       evidence indicating that his income was lower. It is for the trial court, acting as

       the finder of fact, to determine what weight and credit to give to Mother’s

       evidence. McGill, 801 N.E.2d at 1251. Father’s argument on appeal is little

       more than a request that we consider the evidence he presented and find it more

       worthy of credit than did the trial court. This is not our role as an appellate

       tribunal. Id.


[20]   We reach a similar result with regard to Father’s argument that the trial court

       erred in calculating the income Father earned from his independent

       consultation business. Father admits that his business income for 2015 was

       $5,470, the figure the trial court used. However, he claims that his income from

       this business is irregular and that his main client terminated his consulting

       contract. Again, however, this argument requires us to consider evidence that is

       not favorable to the trial court’s decision and reweigh the evidence. It would

       also require us to consider the evidence and testimony presented at the hearing,

       which is not contained in the record presented to us.


                          II. Mother’s Calculation of Mother’s Income

[21]   Father also argues that the trial court miscalculated Mother’s income. He notes

       that the trial court calculated Mother’s gross income by including her actual

       gross income from her employment plus the amount she received in long-term

       disability insurance benefits, for a total gross weekly income of $1,308.05.

       Father claims that Mother’s disability insurance benefit income is not taxed. He

       therefore claims that this income is more akin to net income and that the trial


       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 14 of 19
       court should therefore have considered only his post-tax net income when

       calculating his child support obligation. We disagree.


[22]   Father’s argument would again require us to review the evidence presented at

       the hearing, but, as noted above, he has failed to include the transcript and all

       the exhibits in the record before us. Moreover, Father’s argument is contrary to

       the plain language of the Child Support Guidelines, which explicitly define the

       term “gross weekly income” to include “income from salaries, wages,

       commissions, bonuses, overtime, partnership distributions, dividends, severance

       pay, pensions, interest, trust income, annuities, capital gains, social security

       benefits, workmen’s compensation benefits, unemployment insurance benefits,

       disability insurance benefits, gifts, inheritance, prizes, and alimony or maintenance

       received.” Ind. Child Support Guideline 3(A)(1) (emphasis added). Indeed, in

       promulgating the Child Support Guidelines, our supreme court rejected the use

       of net income. See Child Supp. G. 1, commentary (“Gross Versus Net Income.

       One of the policy decisions made by the Judicial Administration Committee in

       the early stages of developing the Guidelines was to use a gross income

       approach as opposed to a net income approach.”). Accordingly, the trial court

       properly included Mother’s disability insurance benefits when calculating

       Mother’s gross income.


                          III. Consideration of Wishes of the Children

[23]   Father next asserts that the trial court erred by failing to take into consideration

       the wishes of the children when determining the issue of child custody and

       parenting time. Father notes that, per the controlling statute, there is no
       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 15 of 19
       presumption in favor of either parent. Ind. Code § 31-17-2-8. Pursuant to this

       statute, when determining custody issues in a dissolution case, “the trial court

       shall consider all relevant factors, including the following: . . . [t]he wishes of

       the child, with more consideration given to the child’s wishes if the child is at

       least fourteen (14) years of age.” Id. at § 8(3).


[24]   Father claims that the trial court failed to consider the wishes of the children,

       noting that the trial court denied his request that the trial court conduct an in

       camera interview of the children. Father, however, makes no claim that he was

       unable to call his children as witnesses at the hearing. Again, Father has failed

       to provide us with a transcript of the hearing. Thus, based on the record before

       us, we cannot say that the trial court erred by failing to consider the wishes of

       the children.4


                              IV. Determination of Father’s Arrearage

       Father also argues that the trial court erred in determining his child support

       arrearage. Father contends that the trial court erred in calculating his child

       support arrearage retroactively to January 1, 2015. Father notes that we have




       4
         Father claims, apparently based on his own personal interactions with his son N.K., that N.K. wishes to
       spend more time with Father and desires to speak to “the judge” deciding the appeal. Appellant’s Br. at 12.
       Father goes so far as to suggest that this court conduct an in camera interview with N.K. in order to
       determine his wishes. This claim, like many of Father’s other arguments, appears to fundamentally
       misunderstand our role as an appellate court. We are not a court of first instance able to accept new evidence.
       See Merrillville 2548, Inc. v. BMO Harris Bank N.A., 39 N.E.3d 382, 390 (Ind. Ct. App. 2015) (noting rule that
       this court may not consider material that is not properly part of the record on appeal), trans. denied. Nor do
       we reweigh evidence or determine issues of credibility. Montgomery v. Montgomery, 59 N.E.3d 343, 350 (Ind.
       Ct. App. 2016), trans. denied. Instead, we are an appellate court that considers only the evidence favorable to
       the trial court’s decision. Id.

       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017               Page 16 of 19
       previously held that an initial child support order can be retroactive to the date

       of the petition for dissolution. Mitten v. Mitten, 44 N.E.3d 695, 705 (Ind. Ct.

       App. 2015) (citing Boone v. Boone, 924 N.E.2d 649, 652 (Ind. Ct. App. 2010)).

       However, the trial court has no power to issue orders pertaining to support that

       that occurred prior to the filing of the petition for dissolution. Id. at 654.


[25]   Here, Mother filed her petition for dissolution on April 30, 2014. Thus, the trial

       court had authority to order Father to pay support retroactive to a date no

       earlier than April 30, 2014. Father claims that the trial court’s arrearage

       determination improperly included unpaid child support beginning in January

       1, 2015. Appellant’s Br. at 14. However, January 1, 2015 is well after the April

       30, 2014 date on which Mother filed her petition for dissolution. The trial court

       would have been within its authority to order Father to pay support retroactive

       to the date the petition for dissolution was filed.5 Father’s argument that the

       trial court erred by calculating his child support arrearage by including child

       support retroactive to January 1, 2015 is therefore meritless.


[26]   Father also claims that the trial court erred in ordering him to pay child support

       retroactive to January 1, 2015, because he contributed to the support of the

       children in a litany of other ways. In support of his argument, Father refers to

       items in his appendix that do not appear to have been introduced into evidence

       at the evidentiary hearing. We may not consider items outside the record on


       5
         Father claims that January 1, 2015 is an arbitrary date chosen by Mother’s counsel. However, this ignores
       the trial court’s factual finding that Father helped Mother with the children’s expenses until January 1, 2015,
       after which he stopped contributing money to a joint bank account.

       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017                Page 17 of 19
       appeal. Merrillville 2548, Inc. v. BMO Harris Bank N.A., 39 N.E.3d 382, 390 (Ind.

       Ct. App. 2015), trans. denied. We are unable to determine whether these items

       were properly admitted at the hearing because Father has not provided us with

       a transcript of the hearing or a volume of the exhibits admitted at the hearing.

       We therefore consider this argument to be waived. Lifeline Youth & Family Servs.,
996 N.E.2d at 814 (citing In re Walker, 665 N.E.2d at 588).


                              V. Failure to Hold Mother in Contempt

[27]   Lastly, Father argues that the trial court erred by failing to find Mother in

       contempt. More precisely, the trial court found that Mother was not in

       contempt regarding Father’s claims that she had taken his personal items, failed

       to pay the homeowner’s association dues, and failed to pay the water and sewer

       utility bills. The trial court did, however, find Mother in contempt with regard

       to the condition of the marital home when she turned over possession of the

       home to Father. Father argues that Mother should have been held in contempt

       on these other matters as well.


[28]   Our supreme court has recently emphasized that trial courts are given great

       deference in contempt actions. Steele-Giri v. Steele, 51 N.E.3d 119, 129 (Ind.

       2016). Evaluation of the person’s state of mind, i.e., whether the allegedly

       contemptuous conduct was done willfully, is crucial to the determination of

       contempt. Id. The trial court is in the best position to weigh and assess

       credibility of the person alleged to be in contempt. Id.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 18 of 19
[29]   Here, the trial court exercised its discretion by declining to find Mother in

       contempt. The trial court was in the best position to determine Mother’s state of

       mind. Because Father has failed to provide us with a transcript, we have no

       means of adequately reviewing Father’s claims to the contrary. Accordingly, we

       cannot say that the trial court erred in this matter.


                                                 Conclusion
[30]   Father has seriously impeded our review of his claims by failing to provide us

       with a transcript of the evidentiary hearing held by the trial court. Still, we have

       endeavored to address Father’s claims to the extent that we can based upon the

       record before us. However, Father has not established that the trial court abused

       its considerable discretion in this case. That is, Father has failed to show that

       the trial court abused its discretion in calculating his or Mother’s income for

       purposes of determining his child support obligation. Nor has he shown that the

       trial court abused its discretion by failing to hold an in camera interview of the

       children to determine their wishes with regard to child custody and parenting

       time. Father’s argument that the trial court erred by ordering his child support

       obligation to include support retroactive to January 1, 2015 is meritless, as this

       date is well after the date Mother filed her petition for dissolution. Lastly,

       Father has not shown that the trial court abused its discretion by failing to hold

       Mother in contempt on each of the issues Father raised at trial.


[31]   Affirmed.


       Kirsch, J., and Altice, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 41A01-1701-DR-71 | July 25, 2017   Page 19 of 19